                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CYNTHIA G. MILHOLLAND                                                        PLAINTIFF

V.                            CASE NO. 4:20-CV-845-BD

ANDREW SAUL, Commissioner
Social Security Administration                                            DEFENDANT

                                      JUDGMENT

      In accordance with the Order entered this day, Judgment is hereby entered in favor

of Plaintiff Cynthia G. Milholland and against the Social Security Administration. This is

a sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      IT IS SO ORDERED this 28th day of May, 2021.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
